DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanigawa (JP 2016025446 A).
As to claim 1, Tanigawa teaches an image forming apparatus (figure 1), comprising: an image former (5) that forms a plurality of adjustment images (G, K) on a sheet (page 2, paragraph 7), the plurality of adjustment images (G, K) being used for adjusting a forming position of a printing image to be formed on the sheet (page 4, paragraphs 3-4 and page 6, paragraph 14), wherein the plurality of adjustment images (G, K) are formed at positions that are asymmetrical with respect to a center of the sheet or a center of the printing image (figures 6, 8-9, and 16, it is considered that figure 6 shows the asymmetrical placement of G and K, and further the shift amount being corrected through the processing also creates an asymmetrical placement of the adjustment images G, K on the sheet).
As to claim 2, Tanigawa teaches wherein the plurality of adjustment images (G,K) are formed at positions that are asymmetrical with respect to a center position in a direction of one side of the sheet (figures 6, 8-9, and 16, it is considered that figure 6 shows the asymmetrical placement of G and K, and further the shift amount being corrected through the processing also creates an asymmetrical placement of the adjustment images G, K on the sheet).
As to claim 3, Tanigawa teaches wherein the plurality of adjustment images are formed at positions that are asymmetrical with respect to a center position of the printing image in a direction of one side of the sheet (figures 6, 8-9, and 16, it is considered that figure 6 shows the asymmetrical placement of G and K).
As to claim 4, Tanigawa teaches wherein the plurality of adjustment images (G, K) are formed in a pair with respect to the center position (see figure 6, the pairs are considered to be G1 and G2, G4 and G3, K1 and K2 and K2 and K3 and the center position is considered to be at the location at the center of H9).
As to claim 5, Tanigawa teaches wherein the direction of one side is at least one of a direction of a width of the sheet and/or a direction of conveying the sheet (figures 1-2, 6, 8-9, and 16).
As to claim 6, Tanigawa teaches wherein the plurality of adjustment images are formed at positions set by a user (page 4, paragraphs 5-6 and page 5, paragraph 2, where the user instruction to print the test chart includes the instruction to print a given test chart which includes the positions of the adjustment images).
As to claim 7, Tanigawa teaches wherein at least two of the plurality of adjustment images are in different forms (see figure 6, where each of images G1-G4 and K1-K3 has a different form).
As to claim 8, Tanigawa teaches wherein the plurality of adjustment images are formed in a form set by a user (page 4, paragraphs 5-6 and page 5, paragraph 2, where the user instruction to print the test chart includes the instruction to print a given test chart which includes the form of the adjustment images). 
As to claim 9, Tanigawa teaches further comprising a detector (comprising 92 of 9) that performs detection of positions of the plurality of adjustment images (page 4, paragraph 3 and page 2, paragraph 11), wherein the detector has a detection range equal to or narrower than a width of the sheet in a direction of the width of the sheet (figures 14-15, page 10, paragraph 11 and page 11, paragraph 2).
As to claim 10, Tanigawa teaches wherein: 
the detector (comprising 92) performs the detection of the positions of the plurality of adjustment images formed on a front surface or a back surface of the sheet (page 4, paragraph 3 and page 2, paragraph 11), and
the image former changes the forming position of the printing image on the front surface or the back surface of the sheet according to a result of the detection by the detector (page 4, paragraph 3 and page 4, paragraphs 9-13). 
As to claim 11, Tanigawa teaches wherein the detector (comprising 92, 94) comprises: 
a first detector (92) that performs the detection of the positions of the plurality of adjustment images formed on a front surface of the sheet (page 2, paragraph 11); and 
a second detector (94) that performs the detection of the positions of the plurality of adjustment images formed on a back surface of the sheet (page 2, paragraph 11), and
the image former changes the forming position of the printing image on the front surface of the sheet according to a result of the detection by the first detector, and changes the forming position of the printing image on the back surface of the sheet according to a result of the detection by the second detector (page 2, paragraph 11-page 3, paragraph 1, page 4, paragraph 3, and page 5, paragraph 3). 
As to claim 12, Tanigawa teaches wherein the detector (comprising 92) detects a distance, as the result of the detection, between one end of the sheet and each of the plurality of adjustment images in the direction of the width of the sheet (page 12, paragraphs 2, 7, 9-13 and page 13, paragraph 3-page 14, paragraph 1; note that it is considered that the detector, as it is capturing an image of the sheet with the adjustment images G, H also detects a distance at least in the capture of the number of pixels between the imaged edge of the sheet and each of the adjustment images G, H which can be extracted from the image using processing software).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US PGPub 20200292977 A1), Ishii (US PGPub 20200099812 A1), Sakatani (10,477,075), Goto et al. (US PGPub 20190187600 A1), and Tremblay (US PGPub 2018/0170078 A1) teach systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853